DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.




The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 – 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not provide support for the instant foams having a rebound resilience of at least 30%, as is now set forth in independent Claims 20 and 29.  The claims do not specify how this value is measured and thus the claim encompasses rebound resilience values in this range which are measured by any test.  However, the original disclosure would provide support for a claimed foam having a resilience of not less than 30% according to DIN EN ISO 8307 (see [0130] of the PG-PUB of the instant application).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0004389 to Corinti et al., as evidenced by US 2020/0085639 to Vu et al.
Regarding Claims 20 – 23 and 27.  Corinti et al. teaches a viscoelastic polyurethane foam prepared by mixing and reacting an isocyanate component and a polyol mixture (Paragraph 0008).  Diphenylmethanediisocyanate (MDI) is described as a preferred isocyanate (Paragraph 0038).  Vu et al. provides evidence that viscoelastic polyurethane foams are considered by persons of skill in the art to be a type of elastic material (Paragraph 0058). 
The polyol mixture of Corinti et al. comprises:
25 to 80 weight percent of one or more polyoxyethylene-rich polyols (a)(i), i.e. polyether polyols, having a functionality between 2 and 6, or 2.5 and 4, and an oxyethylene content of at least 75 weight percent.  The polyoxyethylene-rich polyols have equivalent weights in the range of 1300 to 1700 (Paragraphs 0013 – 0016).  From their reported equivalent weights, the polyoxyethylene-rich polyols may be calculated to have hydroxyl values of roughly 33 – 43 mgKOH/g;
5 to 40 weight percent of one or more high functionality polyols (a)(iii) which may correspond to a polyoxyethylene capped polyoxypropylene polyol having a functionality of 4 to 6 and an OH number in the range of 25 to 45 mgKOH/g.  SPECFLEX® NC 362 is set forth as the commercially available species thereof.  SPECFLEX® NC 362 has an oxyethylene content of 15.2 weight percent and a primary hydroxyl content of 77% (Paragraphs 0025, 0028, and 0060); and
5 to 30 weight percent of one or more low functionality polyols (a)(ii).  VORANOL® P 2000 is set forth as the commercially available species thereof.  VORANOL® P 2000 is a polyoxypropylene diol with an OH number 53 to 58 mg KOH/g (Paragraphs 0019, 0023, and 0060); it thus corresponds to a polyether polyol with a functionality of roughly 2.  As it is based solely on propylene oxide, it has zero primary hydroxyl groups.
Although the functionality of the specific species of low functionality polyol relied upon lies just outside the instantly claimed range for polyol b3), Corinti et al. teaches these types of polyols (a)(ii) may have functionalities of up to 2.5 (Paragraph 0019).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the low functionality polyol of Corinti et al. with a functionality at the upper end of the range disclosed, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that increasing the functionality of this polyol will provide for an increase in crosslink density and consequently a more dimensionally stable foam product.
It is noted that the amount of 25 to 80 weight percent of the one or more polyoxyethylene-rich polyols - corresponding to the instantly claimed at least one polyether polyol described in b1) – overlaps with the instantly claimed range.  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the one or more polyoxyethylene-rich polyols in an amount at the upper end of the range disclosed by Corinti et al., which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that polyether polyols with higher oxyethylene contents can provide advantages such as improved compatibility with other polyurethane foam reaction components due to their hydrophilic nature and products with increased softness.  
The compounds recited in b4) and b5) in instant Claim 20 may be provided in amounts of zero parts by weight and therefore are not required to be present in the instantly claimed mixture.
Corinti et al. is silent with respect to the rebound resilience of the foam produced.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Corinti et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. an elastic foam having a rebound resilience of not less than 30%, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 24.  Corinti et al. teaches the mixture of Claim 20.  The one or more low functionality polyols (a)(ii) – corresponding the one or more polyols in instantly claimed b3) – may be VORANOL® P 2000 which is a polyoxypropylene diol (Paragraphs 0019, 0023, and 0060) and thus has a functionality of roughly 2.    A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Regarding Claim 25.  Corinti et al. teaches the mixture of Claim 20.  The one or more polyoxyethylene-rich polyols - corresponding to the instantly claimed at least one polyether polyol described in b1) – may have a functionality between 2.5 and 4 (Paragraph 0015).
Regarding Claim 26.  Corinti et al. teaches the mixture of Claim 20.  The one or more polyoxyethylene-rich polyols - corresponding to the instantly claimed at least one polyether polyol described in b1) – may have a primary hydroxyl group content of at least 80% (Paragraph 0017).
Regarding Claim 28.  Corinti et al. teaches the mixture of Claim 20.  One or more of the components (ai) – (aiii) may contain a disperse polymer phase, i.e. a filler present as a constituent of a graft polyol, present in an amount of 5 to 60 weight percent.  Components (aii) and (aiii) are each provided in an amount of 5 to 30 weight percent Paragraphs 0019 and 25).  Therefore, when a disperse polymer phase is provided in (aii) or (aiii), it can be calculated to be present in a total amount of 0.25 to 18 parts by weight based on 100 parts by weight of (ai) – (aiii) in Corinti et al. 

Claims 29 and 33 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0004389 to Corinti et al., as evidenced by US 2020/0085639 to Vu et al.
Regarding Claims 29 and 33.  Corinti et al. teaches a process for preparing a viscoelastic/flexible polyurethane foam comprising mixing and reacting: an isocyanate component, a polyol mixture, a catalyst component, water as the blowing agent, and a silicone based surfactant as an additive (Paragraphs 0008, 0011 – 0034, and 0041).  Vu et al. provides evidence that viscoelastic polyurethane foams are considered by person of skill in the art to be a type of elastic material (Paragraph 0058).  An especially preferred isocyanate is based on polymeric diphenylmethane diisocyanate (MDI) (Paragraphs 0038 – 0039).  Crosslinkers and chain extenders are additionally set forth as suitable additives (Paragraph 0050).
The polyol mixture of Corinti et al. comprises:
25 to 80 weight percent of one or more polyoxyethylene-rich polyols (a)(i), i.e. polyether polyols, having a functionality between 2 and 6, or 2.5 and 4, and an oxyethylene content of at least 75 weight percent.  The polyoxyethylene-rich polyols have equivalent weights in the range of 1300 to 1700 (Paragraphs 0013 – 0016).  From their reported equivalent weights, the polyoxyethylene-rich polyols may be calculated to have hydroxyl values of roughly 33 – 43 mgKOH/g;
5 to 40 weight percent of one or more high functionality polyols (a)(iii) which may correspond to a polyoxyethylene capped polyoxypropylene polyol having a functionality of 4 to 6 and an OH number in the range of 25 to 45 mgKOH/g.  SPECFLEX® NC 362 is set forth as the commercially available species thereof.  SPECFLEX® NC 362 has an oxyethylene content of 15.2 weight percent and a primary hydroxyl content of 77% (Paragraphs 0025, 0028, and 0060); and
5 to 30 weight percent of one or more low functionality polyols (a)(ii).  VORANOL® P 2000 is set forth as the commercially available species thereof.  VORANOL® P 2000 is a polyoxypropylene diol with an OH number 53 to 58 mg KOH/g (Paragraphs 0019, 0023, and 0060); it thus corresponds to a polyether polyol with a functionality of roughly 2.  As it is based solely on propylene oxide, it has zero primary hydroxyl groups.
Although the functionality of the specific species of low functionality polyol relied upon lies just outside the instantly claimed range for polyol b3), Corinti et al. teaches these types of polyols (a)(ii) may have functionalities of up to 2.5 (Paragraph 0019).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the low functionality polyol of Corinti et al. with a functionality at the upper end of the range disclosed, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that increasing the functionality of this polyol will provide for an increase in crosslink density and consequently a more dimensionally stable foam product.
It is noted that the amount of 25 to 80 weight percent of the one or more polyoxyethylene-rich polyols - corresponding to the instantly claimed at least one polyether polyol described in b1) – overlaps with the instantly claimed range.  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the one or more polyoxyethylene-rich polyols in an amount at the upper end of the range disclosed by Corinti et al., which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that polyether polyols with higher oxyethylene contents can provide advantages such as improved compatibility with other polyurethane foam reaction components due to their hydrophilic nature and products with increased softness.  
The compounds recited in b4) and b5) in instant Claim 29 may be provided in amounts of zero parts by weight and therefore are not required to be present in the instantly claimed mixture.
Corinti et al. is silent with respect to the rebound resilience of the foam produced from the disclosed process.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Corinti et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. an elastic foam having a rebound resilience of not less than 30%, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 34.  Corinti et al. teaches the process of Claim 29 wherein the foam may have a density as low as 30 kg/m3 (Paragraphs 0056 – 0057).
Regarding Claims 35 and 36.  Corinti et al. teaches the process of Claim 29 but is silent regarding its compression hardness and rebound resilience.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Corinti et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam with compression hardness and rebound resilience values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 37.  Corinti et al. teaches a viscoelastic/ flexible polyurethane foam prepared by the process of Claim 29 (Paragraphs 0008, 0011 – 0034, and 0041).  
Regarding Claim 38.  Corinti et al. teaches cushioning comprising the viscoelastic/ flexible polyurethane foam of Claim 37 (Paragraph 0003).

Claims 30 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0004389 to Corinti et al., as evidenced by US 2020/0085639 to Vu et al. - as applied to Claim 29 above - and further in view of US 2014/0066535 to Jacobs et al.
Regarding Claims 30 – 32.  Corinti et al. teaches the process of Claim 29 but does not expressly teach the MDI isocyanate has the instantly claimed composition.  However, Jacobs et al. also teaches the concept of preparing flexible polyurethane foams in which the isocyanate used may be a mixture of 69.0 weight percent 4,4’-MDI, 9.3 weight percent 2,4’-MDI, and 32.5 wt% polynuclear/multi-ring MDI (Paragraph 0160).  Corinti et al. and Jacobs et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the above described MDI composition disclosed by Jacobs et al. as the isocyanate in the process of Corinti et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Jacobs et al. shows that this is a suitable polymeric MDI composition for the preparation of flexible polyurethane foams.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20 – 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 19 - 38 of copending Application No. 17/414,723 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all the elements of the instant claims are to be found in the claims of Application No. 17/414,723, as the instant claims fully encompass the claims of Application No. 17/414,723.  The difference between the instant claims and the claims of Application No. 17/414,723 lies in the fact that the claims of Application No. 17/414,723 claim set forth an additional element, the inclusion of 0.25 to 10 parts by weight urea, and are thus more specific.  Thus, the invention of the claims of Application No. 17/414,723 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the claims of Application No. 17/414,723, they are not patentably distinct from these claims.
Additionally, the claims of Application No. 17/414,723 do not expressly characterize the recited mixture as elastic.  However, the claims of Application No. 17/414,723 teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. an elastic mixture, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Corinti et al. is directed to viscoelastic foams.  Applicant emphasizes the claims are directed to elastic foams, which applicant contends are recognized in the art to be distinct from viscoelastic foams.  It is applicant’s position that Corinti et al. cannot render obvious the claimed invention because the reference is directed exclusively to viscoelastic foams which are not elastic foams and which cannot meet the resiliency requirement set forth in the claims as amended.
As support for this position, applicant references Paragraph 0004 of the published application in which it is indicated that “[f]lexible foams with not less than 30% rebound resilience can be described as elastic and flexible foams with a rebound resilience of less than 30% as viscoelastic”.  However, there is no evidence in Corinti et al. that the characterization “viscoelastic” has an identical meeting to that disclosed by applicant.  
There also does not appear to be consensus in the art that viscoelastic foams are independent and distinct from elastic foams.  As discussed in the rejection of the independent claims above, US 2020/0085639 to Vu et al. provides evidence that viscoelastic polyurethane foams are considered by persons of skill in the art to be a type of elastic material (Paragraph 0058).  See, also, for example, US 2006/00270747 to Griggs which teaches “viscoelastic foam…has both viscous and elastic properties” [0033] and US 2014/0141204 to Calkins which teaches “polyurethane foam is a viscoelastic memory foam having appreciable and conjoint viscous and elastic properties” [0029].  A person of ordinary skill in the art would then reasonably consider viscoelastic foams to be a type of elastic foam.
There also does not appear to be consensus in the art with respect to the rebound resilience value range for viscoelastic foams.  Applicant indicates that “Polyurethane: Science, Technology, Markets, and Trends” to Sonnenschein characterizes resilience values of viscoelastic foams as being between 2 and 10%.  The Office notes that the cited  resilience values are not with respect to viscoelastic foams, in general, but with respect to three specific foam formulations shown in Table 7.2.  Moreover, other prior art references appear to refute applicant’s position that all viscoelastic materials have rebound resilience values outside the instantly claimed range.  For example, US 2016/0138672 to Yao recites “a viscoelastic material may have…a rebound resilience of 30%” [0035].  US 2008/0194718 to Schuster et al. recites “For the purposes of the present invention, viscoelastic flexible polyurethane foams are foams which have a rebound resilience of <40%” [0012].  
As evidenced above, these particular definitions do not appear to correspond to commonly held definitions given to the term by those of ordinary skill in the art.  It is therefore improper to read the instant specification’s particular definitions of “elastic” and “viscoelastic” upon another reference, e.g. Corinti et al.  
It consequently remains Office’s position that, when Corinti et al. is modified in the manner proposed above, an elastic foam having a rebound resilience of not less than 30%, would implicitly be achieved.  Arriving at a foam made from a mixture comprising of the claimed ingredients based on the disclosure of Corinti et al. involves selection of a particular portions of the ranges taught by the reference.  The instantly claimed ingredients and amounts thereof are thus already within the scope of the disclosure of Corinti et al.  Express motivation for selecting these proportions of the ranges is also described in the rejections of independent Claims 20 and 29 under 35 U.S.C 103.  As a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process is readily envisioned from Corinti et al., a foam having a rebound resilience value would necessarily be achieved within the parameters of the reference.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764